Title: From George Washington to Gustavus Scott, 21 October 1796
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen, 
                            Mount Vernon 21st Oct. 1796
                        
                        According to my promise, I have given the several matters contained in your
                            letter of the first instant, the best consideration I am able.
                        The following is the result: subject however to alterations, if upon fuller
                            investigation, and the discussion I mean to have with you on these topicks on my way to
                            Philadelphia, I should find cause therefor.
                        Had not those obstacles opposed themselves to it, which are enumerated by one
                            of the Commissioners, I should, (for reasons which are now unnecessary to assign) have given
                            a decided preference to the Site which was first had in contemplation for a University in
                            the Federal City; but as these obstacles appear to be insurmountable, the next best Site for
                            this purpose, in my opinion, is the square surrounded by numbers 21. 22. 34. 45. 60
                            & 63.—and I decide in favor of it accordingly.
                        
                        Conceiving (if there be space sufficient to afford it) that a Botanical Garden
                            would be a good appendage to the Institution of a University, part of this square might be
                            applied to that purpose: If inadequate, and the Square designated in the Plan of Majr
                            L’Enfant for a Marine Hospital, is susceptible of that
                            Institution and a Botanical Garden also, ground there might be appropriated to this use. If
                            neither will admit of it, I see no solid objection against commencing this Work within the
                            President’s square; it being previously understood that, it is not to be occupied for this
                            purpose, beyond a certain period; or until circumstances would enable, or induce the Public
                            to improve it into pleasure Walks &ca &ca.
                        Although I have no hesitation in giving it as my opinion, that all the Squares
                            (except those of the Capitol & President’s) designated for public purposes, are
                            subject to such appropriations as will best accomodate its views, yet it is, and always has
                            been my belief, that it would impair the confidence which ought to be had in the Public, to
                            convert them to private uses, or to dispose of them (otherwise than temporarily) to
                            individuals. The Plan which has been exhibited to, and dispersed through all parts of the
                            World, give strong indications of a different design; and an innovation in one instance,
                            would lay the foundation for applications in many; and produce consequences which cannot be
                            foreseen, nor perhaps easily remedied. My doubts therefore with respect to designating the
                            Square on the Eastern Branch for a Marine Hospital, did not proceed from an idea that it
                            might be converted, advantageously, into Saleable Lots; but from the utility of having an
                            Hospital in the City at all. Finding however, that it is usual in other Countries to have
                            them there the practice, it is to be presumed, is founded in convenience; and as it might be
                            difficult to procure a Site without the City that would answer
                            the purpose, I confirm the original idea of placing it where it is marked, in L’Enfant’s
                            plan.
                        
                        I am disposed to believe, if foreign States are inclined to erect buildings for
                            their Representatives near the United States, the Sites for these buildings had better be
                            left to the choice of their respective Ministers: for besides the reasons which have been
                            already adduced, against innovations, it is very questionable whether
                            ground as low as that in the Capital Square, west of the building, would be their choice: to
                            fix them there then, might be the means of defeating the object altogether.
                        As the business of the Executive Officers will be chiefly, if not altogether
                            with the President, Sites for their Offices ought to be convenient to his residence; but as
                            the identical spots can be better chosen on the ground with the plan of the City before one,
                            than by the latter alone, I will postpone this decision until my arrival therein; as I shall
                            also do other appropriations of public Squares, if it be necessary to take the matter up
                            before my return to Philadelphia.
                        It might be well to amplify on those subjects which you conceive ought to be
                            laid before Congress, or the national Council, and to suggest the mode which you may have
                            contemplated as best for the purpose, against my arrival; which, probably, will be on
                            Tuesday or Wednesday next. With great esteem I am Gentlemen Your Obedt Humble Servant
                        
                            Go: Washington
                            
                        
                    